DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7 of the response, filed 03/08/2022, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claims 13-14, and Claims 17-18 have been cancelled.  Therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Pages 8-9 of the response, filed 03/08/2022, with respect to the rejections under 35 U.S.C. §102(a)(1), have been fully considered and are persuasive.  As discussed in the interview conducted on 02/15/2022, Levine fails to disclose the claimed balsa wood panel, since Levine discloses both a fiberglass mesh material, from which the applicant distinguishes the polymer film in the specification, and using a heat curing path for the adhesive of the mesh, which is different than the applicant's adhesion via a heatless pressure.  Therefore, the rejections made under 35 U.S.C. §102(a)(1) have been withdrawn. 
Applicant’s arguments, see Pages 10-12 of the response, filed 03/08/2022, with respect to the rejections made under 35 U.S.C. §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the invention of Claims 2 and 4, Claims 17-18 are cancelled, and the previously cited prior art fails to disclose the added limitation to Claim 19 of the polymer film being configured to adhere to the surface without any additional adhesive material.  Therefore, the rejections made under 35 U.S.C. §103 have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-16, and 19-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art fails to disclose a flexible balsa wood panel for a wind turbine blade or a method of producing said balsa wood panel, the panel comprising a plurality of balsa wood modules and a polymer film attached to a surface of each module to connect the modules together, the film either including a pressure-sensitive adhesive configured to adhere to the surface by heatless pressure applied to said pressure-sensitive adhesive or having adhesive properties such that the film is configured to adhere to the surface without any additional adhesive material.  Both Kohn and Tangager disclose polymer films for use on wind turbine blades; however, neither Kohn not Tangager disclose the polymer film being applied without any additional adhesive material (Kohn discloses that the film is wet-coated, and Tangager discloses an adhesive used to bond the film to the blade).  Levine discloses a flexible balsa wood panel for a wind turbine blade, the panel comprising modules and a polymer film; however, sail polymer film is not configured to adhere to the surface by heatless pressure but rather by a heat curing path.  The prior art fails to disclose a flexible balsa wood panel or a method for manufacturing said panel as claimed; therefore, Claims 1-5, 7-16, and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745